Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 16-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
I. Claims 1-15, drawn to a footwear protector.
II. Claims 16-20, drawn to a method of use of a footwear protector.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product such as the footwear protector could be used as a bandage; or for providing arch support for the foot; or for providing ankle support for the wearer.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the abrasive resistant material (claim 9); the abrasive-resistant deposits (claim 10) and the abrasion-resistant dots (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s disclosure fails to teach what material “fabric”, in claim 9, would include.  For example, is it a nylon, or a cloth or a neoprene type fabric?  This is just a short list of possibilities.  Applicant fails to provide a list of materials to enable one to make and/or use the claimed invention.
Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear what materials would be included by the term “fabric” used in claim 9 and therefore the scope of the claim is not clear.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, “each of the fastening layers covering a full width of the elastic layer in at least one direction”; all of the language used in claims 2,3,4,7,8,10,13 and 15 and; in claim 12: “rectangle capped on two opposite sides with triangles” are lacking support and antecedent basis for this terminology.  The specification should ideally serve as a glossary to the claim terms so that the examiner and the public can clearly ascertain the meaning of the claim terms. Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification. Glossaries of terms used in the claims are a helpful device for ensuring adequate definition of terms used in claims. If the specification does not provide the needed support or antecedent basis for the claim terms, the specification should be objected to under 37 CFR 1.75(d)(1). See MPEP § 608.01(o) and MPEP § 2181, subsection IV. Applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the claim terms provided no new matter is introduced, or amend the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2330215 (Heaggans) in view of US 4411077 (Slavitt).
Regarding claims 1-4 and 10-11, Heaggans teaches a footwear protector (protector device as shown in figures 4-6), comprising:
an elastic layer (band 20 is made out of neoprene (see page 7, lines 6-11) which inherently has elastic properties);
an abrasion-resistant element (rubber sole 22) coupled with the elastic layer;
a plurality of fastener layers coupled with the elastic layer (hook and loop fasteners 28, see figure 6 which shows them at both ends of the band 20); and
a coupler (ventilation holes 26)  coupled with at least one of the layers and configured to couple with a portion of footwear (holes 26 can inherently be used to couple the protector to a portion of a shoe (e.g. the hole could be tied to an eyelet or edge of a portion of footwear)).
	Heaggans lacks teaching the fastening layers covering a full width of the elastic layer.  Slavitt teaches a strap (12,13) with the fastening layers (Velcro components 16,17) “preferably spanning the entire width of the strap”, col. 2, lines 48-49.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening layers as taught by Heaggans, to cover a full width of the strap (elastic layer), as taught by Slavitt, to facilitate attaching the ends of the elastic layer together.
	With regard to claims 2-4, Heaggans shows the elastic layer (band 20; see figure 6) with an irregular shape (see figure 6) but lacks showing the specific shape as defined in claims 2-4, although it has tapered ends as shown in figure 6 and see page 5, line 4-6.  Heaggans shows the caps (ends) of the elastic layer tapering and therefore are similar to triangles (see figure 6).  It would appear to be an obvious design choice to construct the elastic layer of the footwear protector with the shape and side lengths as claimed inasmuch as a number of shapes would appear to be suitable depending on the shape of the boot/shoe and each wearers individual aesthetical taste.   Moreover, applicant has not demonstrated or even alleged that these specifically claimed shapes and side lengths as claims provide any unexpected results.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific shape or side lengths as claimed solves any particular problem and/or yields any unexpected results.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
	With regard to claim 10, Heaggans teaches the abrasion-resistant element (22) comprises abrasion-resistant deposits adhered directly onto the elastic layer (20); see figure 5 which shows the element (rubber sole 22) directly onto the elastic layer (20) and the rubber inherently is abrasion-resistant deposits.  With regard to being adhered, see page 4, lines 5-9 of Heaggans which teaches the rubber sole is applied by gluing.
	With regard to claim 11, Heaggans teaches in the first embodiment (see figures 1-3) that the abrasion-resistant element (16) can also cover a portion of a top of the footwear (see figure 3) to provide protection to the boot or shoe while shifting gears (see page 2, lines 10-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear protector device as taught in figures 4-6 of Heaggans, with the abrasion-resistant element also covering a portion of a top of the footwear, as taught by the first embodiment taught by Heaggans, to provide protection to the footwear (e.g.boots or shoes) while shifting gears.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA 2330215 (Heaggans).
Regarding claims 12, Heaggans teaches a footwear protector (protector device as shown in figures 4-6), comprising:
an elastic layer (band 20 is made out of neoprene (see page 7, lines 6-11) which inherently has elastic properties);
an abrasion-resistant element (rubber sole 22) coupled with the elastic layer;
a plurality of fastener layers coupled with the elastic layer (hook and loop fasteners 28, see figure 6 which shows them at both ends of the band 20); and
a coupler (ventilation holes 26)  coupled with at least one of the layers and configured to couple with a portion of footwear (holes 26 can inherently be used to couple the protector to a portion of a shoe (e.g. the hole could be tied to an eyelet or edge of a portion of footwear)).
	Heaggans lacks teaching the elastic layer having a shape of a rectangular caped on two opposite sides with triangles.  Although, Heaggans shows the caps (ends) of the elastic layer tapering and therefore are similar to triangles (see figure 6).
	It would appear to be an obvious design choice to construct the elastic layer of the footwear protector with the shape of a rectangular caped on two opposite sides with triangles inasmuch as a number of shapes would appear to be suitable depending on 
the individual wearer and each wearers individual aesthetical taste.   Moreover, applicant has not demonstrated or even alleged that these specifically claimed shape provide any unexpected results.  This view is buttressed by applicant's disclosure which does not reveal that the use of the specific shapes as claimed solves any particular problem and/or yields any unexpected results.  Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 1-4 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaggans ‘215 in view of Slavitt ‘077 and WO 2015/117179 (Harley).
To the extent the one may find the neoprene as taught by Heaggans to not have elastic properties, the following rejection is applied.
Heaggans in view of Slavitt teach the footwear protector as claimed (see the rejection above for details) except for the neoprene layer is not elastic.  Harley teaches a similar footwear cover wherein the neoprene is elastic so as to facilitate stretching around the shoe to prevent movement during use; see paragraph 106.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neoprene layer of the footwear protector as taught by the combination of Heaggans and Slavitt as taught above with an elastic neoprene material, as taught by Harley, to prevent movement during use.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaggans ‘215 in view of WO 2015/117179 (Harley).
To the extent the one may find the neoprene as taught by Heaggans to not have elastic properties, the following rejection is applied.
Heaggans teaches the footwear protector as claimed (see the rejection above for details) except for the neoprene layer is not elastic.  Harley teaches a similar footwear cover wherein the neoprene is elastic so as to facilitate stretching around the shoe to prevent movement during use; see paragraph 106.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the neoprene layer of the footwear protector as taught by Heaggans with an elastic neoprene material, as taught by Harley, to prevent movement during use.
Claim(s) 7-8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 1 and 12, respectively above, and further in view of FR 2652487 (Gerardin).
The prior art taught by the combinations above fail to teach the abrasion-resistant layer covering a full width of the elastic layer.  Gerardin teaches a footwear protector for a motorcyclist wherein the abrasion-resistant layer (non-slip reinforcement 20) covers a full width of the elastic layer (1); see figures 1-3 and page 2 of the translation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the footwear protector as above with the abrasion-resistant layer covering a full width of the elastic layer, as taught by Gerardin, inasmuch as providing increased non-slip surface would naturally provide additional traction for the wearer.
Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claims 1 and 12, respectively above, and further in view of US 2006/0179684 (Levy).
Levy teaches an article of footwear with a non-slip surface on the bottom comprising a fabric (30) with abrasion-resistant material applied thereon (dots 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the prior art as taught by the reference(s) above with the abrasion-resistant element comprising a fabric with abrasion-resistant material applied thereon, as taught by Levy, inasmuch as fabric and the specific abrasion-resistant material (dots 44) would provide improved traction.
The abrasion-resistant element (22) taught above is adhered (glued) directly to the elastic layer; see page 4, lines 5-9 of Heaggans which teaches the abrasion-resistant element (rubber sole 22) is applied by gluing.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claim 12 above, and further in view of Slavitt ‘077.
Slavitt teaches a strap (12,13) with the fastening layers (Velcro components 16,17) “preferably spanning the entire width of the strap”, col. 2, lines 48-49.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening layers as taught by the reference(s) (see the rejection above), to cover a full width of the strap (elastic layer), as taught by Slavitt, to facilitate attaching the ends together.
Claim(s) 5,6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the reference(s) as applied to claims 3 and 1, respectively above, and further in view of US 1279764 (Savage).
Savage teaches a strap (A,B) comprising an additional layer (C; see figures 1-3) that is folded over an end to cover two sides of the strap to provide reinforcement at the end (see page 1, col. 1, lines 52-53).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic layer of the footwear protector as taught above with an additional layer that is folded over an end to cover two sides of the layer, in view of the teachings of Savage, to provide reinforcement at the end of the layer.
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive.   Applicant didn’t provide any specific arguments with regard to the rejections applied previously but in view of the new amendment, new grounds of rejections where applied.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Although not claimed (the coupler being a hook); see US 1199236 and US 2104751 which teaches articles wrapped around footwear wherein one end has a hook to couple to the edge of the footwear and/or to an eyelet.  See col. 1, lines 38-44 of ‘236 and page 2, col. 1, lines 39-43 of ‘751.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556